AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) dated as of
June 30, 2005, among Ferro Finance Corporation (the “Seller”), CAFCO, LLC (the
“Investor”), Ferro Electronic Materials, Inc., as an originator, Ferro
Corporation, as an originator (together with Ferro Electronic Materials, Inc.,
the “Originators”) and as collection agent, and Citicorp North America, Inc., as
agent (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS.

(1) The Originators, the Collection Agent, the Seller, the Investor and the
Agent are parties to a Receivables Purchase Agreement dated as of September 28,
2000, as heretofore amended (the “Agreement”). Capitalized terms not defined
herein are used as defined in the Agreement.

(2) The parties desire to amend certain provisions of the Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Agreement. Upon effectiveness of this Amendment as
provided in Section 2 below, the Agreement is hereby amended as follows:

(a) The following new definitions are added to Section 1.01, in proper
alphabetical order:

“Approved OECD Country” means each of the countries listed on Schedule III-A
hereto, as such Schedule may be amended from time to time upon request of the
Seller or the Collection Agent, with the prior written approval of the Agent.
Additionally, the Agent may remove countries from such Schedule at any time, as
it determines in its sole discretion, upon prior written notice to the Seller
and the Collection Agent.

“Credit Agreement” means the Credit Agreement dated as of August 31, 2001 among
Ferro Corporation, as Borrower, various Financial Institutions, as Lenders,
Credit Suisse First Boston, as the Syndication Agent and a Joint Lead Arranger,
National City Bank, as the Administrative Agent, the Swing Line Lender, the
Letter of Credit Issuer and a Joint Lead Arranger, and Citicorp USA, Inc. and
Keybank National Association, as the Co-Documentation Agents, as the same may be
amended, restated or modified from time to time.

(b) The definition of “Assignee Rate” in Section 1.01 is amended by replacing
the phrase “1.5% per annum above the Eurodollar Rate for such Fixed Period”
therein with the phrase “the sum of the Eurodollar Rate for such Fixed Period
plus the greater of (x) 1.50% per annum and (y) 0.25% per annum plus the
“Applicable LIBOR Margin” then applicable to “LIBOR Loans” under the Credit
Agreement (terms in this clause (y) having the meanings set forth in the Credit
Agreement).”

(c) The definition of “Daily Report” in Section 1.01 is amended by replacing the
reference therein to “Section 6.02(i)” with “Section 6.02(h)”.

(d) Clause (i) of the definition of “Eligible Receivable” in Section 1.01 is
amended in its entirety to read as follows:

(i) the Obligor of which is a resident of the United States (including, without
limitation, Puerto Rico), Canada, an Approved OECD Country or an Other Approved
Jurisdiction, provided that (A) the aggregate Outstanding Balance of all
Eligible Receivables having Obligors which are residents of an Approved OECD
Country or an Other Approved Jurisdiction may not exceed 20% of the then
outstanding Capital of all Receivable Interests, (B) the aggregate Outstanding
Balance of all Eligible Receivables having Obligors which are residents of an
Other Approved Jurisdiction may not exceed 10% of the then outstanding Capital
of all Receivable Interests and (C) with respect to each country which is an
Other Approved Jurisdiction, the aggregate Outstanding Balance of all Eligible
Receivables having Obligors which are residents of such country may not exceed
(1) 5% of the then outstanding Capital of all Receivable Interests, at any time
that the sovereign long-term debt rating of such country is at least A by S&P
and at least A2 by Moody’s, and (2) 3.3% of the then outstanding Capital of all
Receivable Interests, at any time that the sovereign long-term debt rating of
such country is not at least A by S&P and at least A2 by Moody’s;

(e) The definition of “Facility Termination Date” in Section 1.01 is amended by
replacing the date “September 30, 2005” therein with the date “June 29, 2006”.

(f) The definition of “Other Approved Jurisdiction” in Section 1.01 is amended
in its entirety to read as follows:

“Other Approved Jurisdiction” means each of the countries listed on
Schedule III-B hereto, as such Schedule may be amended from time to time upon
request of the Seller or the Collection Agent, with prior written approval of
the Agent; provided, however, that at any time that the sovereign long-term debt
rating of any country listed on such Schedule falls below A- by S&P or below A3
by Moody’s, such country will cease to be an Other Approved Jurisdiction.
Additionally, the Agent may remove countries from such Schedule at any time, as
it determines in its sole discretion, upon prior written notice to the Seller
and the Collection Agent.

(g) Section 5.01(k)(i) is amended by replacing the phrase “60 days” with
“50 days” and replacing the phrase “120 days” with “90 days”.

(h) Section 5.01(k)(vii) is amended by replacing the phrase “60 days” with
“50 days” and replacing the phrase “120 days” with “90 days”.

(i) Section 5.01(k) is further amended by (i) deleting the word “and” at the end
of clause (viii), (ii) renumbering clause (ix) as clause (xi), and (iii) adding
the following new clauses after clause (viii):

(ix) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of Ferro Corporation commencing
with the quarter ending June 30, 2005, the consolidated balance sheet of Ferro
Corporation and its consolidated Subsidiaries as of the end of such quarter and
the related statements of income and of cash flows for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of Ferro Corporation;

(x) as soon as available and in any event within 90 days after the end of each
fiscal year of Ferro Corporation commencing with the year ending December 31,
2005, a copy of the annual report for such year for Ferro Corporation and its
consolidated Subsidiaries, containing financial statements for such year audited
by independent public accountants of recognized national standing; and

(j) A new paragraph is added at the end of Section 5.01(k) reading as follows:

Reports and financial statements required to be delivered pursuant to clauses
(ix) and (x) of this Section 5.01(k) shall be deemed to have been delivered on
the date on which Ferro Corporation posts such reports, or reports containing
such financial statements, on Ferro Corporation’s website on the Internet at
www.ferro.com or when such reports, or reports containing such financial
statements, are posted on the SEC’s website at www.sec.gov; provided that Ferro
Corporation shall deliver paper copies of the reports and financial statements
referred to in clauses (ix) and (x) of this Section 5.01(k) to the Agent or any
Investor who requests Ferro Corporation to deliver such paper copies until
written notice to cease delivering paper copies is given by the Agent or such
Investor, as applicable.

(k) Section 7.01(i) is amended in its entirety to read as follows:

(i) (A) At any time when a Non-Investment Grade Event does not exist, the sum of
the Receivable Interests shall on any Business Day be greater than 97% and shall
remain greater than 97% for more than three Business Days; or (B) at any time
when a Non-Investment Grade Event does exist (so long as a BB Downgrade Event
shall not have occurred and be continuing), the sum of the Receivable Interests
shall on any Business Day be greater than 97% and shall remain greater than 97%
for more than one Business Day; or (C) after the occurrence and during the
continuation of a BB Downgrade Event, the sum of the Receivable Interests shall
on any Business Day be greater than 95% and shall remain greater than 95% for
more than one Business Day; or

(l) A new subsection (d) is added to Section 10.03 of the Agreement reading as
follows:

(d) Notwithstanding any other provision of this Section 10.03, following any
purchase by Citibank of Receivable Interests (or interests therein) pursuant to
the Asset Purchase Agreement, Citibank may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, rights to payment of Capital and Yield) under the Asset Purchase
Agreement to secure obligations of Citibank to a Federal Reserve Bank, without
notice to or consent of the Seller or the Agent; provided that no such pledge or
grant of a security interest shall release Citibank from any of its obligations
under the Asset Purchase Agreement or substitute any such pledgee or grantee for
Citibank as a party to the Asset Purchase Agreement.

(m) Schedule III-A and Schedule III-B to this Amendment are added to the
Agreement as Schedule III-A and Schedule III-B, respectively.

SECTION 2. Effectiveness. This Amendment shall become effective at such time
that: (i) executed counterparts of this Amendment have been delivered by each
party hereto to the other party hereto and (ii) an Amendment to Purchase and
Contribution Agreement, dated as of the date hereof, between the Originators and
the Seller, in form and substance satisfactory to the Agent, shall have become
effective.

SECTION 3. Representations and Warranties. Each of the Seller and the Collection
Agent makes each of the representations and warranties contained in
Sections 4.01 and 4.02, respectively, of the Agreement (after giving effect to
this Amendment), and for the purpose of making such representations and
warranties, (i) each reference in Section 4.01 to “the Transaction Documents”
shall include this Amendment and (ii) each reference in Section 4.02 to “this
Agreement” shall be deemed to be a reference to both the Agreement and this
Amendment. On the date of the delivery of the financial information for the
quarter ending June 30, 2004 referred to in Section 4 below, each of the Seller
and the Collection Agent shall be deemed to make the representations and
warranties contained in Section 4.01(e) and 4.02(e), respectively, of the
Agreement, and for the purpose of making such representations and warranties,
(i) the references in Sections 4.01(e) and 4.02(e) to the Seller’s and the
Collection Agent’s balance sheets and related financial statements shall be
deemed to refer to the Seller’s and the Collection Agent’s balance sheets and
related financial statements for the quarter ended June 30, 2004 and (ii) the
bring-down on no material adverse change in Sections 4.01(e) and 4.02(e) shall
in each case run from June 30, 2004.

SECTION 4. Extension of Certain Financial Reporting Requirements.

(a) Section 5.01(k)(i) of the Agreement requires that the Seller deliver to the
Agent certain financial information relating to the Seller within certain time
periods after the end of the first three quarters of its fiscal year and after
the end of its fiscal year. The Seller has not yet delivered such financial
information for its quarters ending June 30, 2004, September 30, 2004,
December 31, 2004 and March 31, 2005, and the Agent has previously extended the
date for delivery of such financial information to June 30, 2005. The Seller has
now requested that the Agent extend the date for delivery of the financial
information for the June 30, 2004, September 30, 2004, December 31, 2004,
March 31, 2005, June 30, 2005 and September 30, 2005 quarters to March 31, 2006.
Accordingly, the Agent hereby agrees (a) to extend until March 31, 2006 the date
for delivery of the financial information required by Section 5.01(k)(i) of the
Agreement with respect to the Seller’s quarters ending June 30, 2004,
September 30, 2004, December 31, 2004, March 31, 2005, June 30, 2005 and
September 30, 2005, and (b) to waive until March 31, 2006 any Event of
Termination or Incipient Event of Termination under the Agreement to the extent,
but only to the extent, that such Event of Termination or Incipient Event of
Termination consists of the failure to deliver such financial information with
respect to the Seller’s quarters ending June 30, 2004, September 30, 2004,
December 31, 2004, March 31, 2005, June 30, 2005 and September 30, 2005.

(b) Section 5.01(k)(ix) of the Agreement (as amended by this Amendment) requires
that the Seller deliver to the Agent certain financial information relating to
Ferro Corporation within 50 days after the end of the first three quarters of
its fiscal year. The Seller has requested that the Agent extend the date for
delivery of such financial information for the June 30, 2005 and September 30,
2005 quarters to March 31, 2006. Accordingly, the Agent hereby agrees (a) to
extend until March 31, 2006 the date for delivery of the financial information
required by Section 5.01(k)(ix) of the Agreement with respect to the quarters
ending June 30, 2005 and September 30, 2005, and (b) to waive until March 31,
2006 any Event of Termination or Incipient Event of Termination under the
Agreement to the extent, but only to the extent, that such Event of Termination
or Incipient Event of Termination consists of the failure to deliver such
financial information relating to Ferro Corporation with respect to the quarters
ending June 30, 2005 and September 30, 2005.

(c) The foregoing waivers contained in this Section 4 shall not be deemed to
constitute a waiver of any other Event of Termination or Incipient Event of
Termination which may now or hereafter exist under the Agreement, including
without limitation any Event of Termination resulting from a failure to deliver
any information required by Sections 5.01(k)(i) and 5.01(k)(ix) of the Agreement
hereafter when due.

(d) On or after the date on which the Seller delivers to the Agent the financial
information relating to Ferro Corporation for the June 30, 2005 and
September 30, 2005 quarters, the Seller shall also provide the Agent with
similar financial information for such prior quarters and fiscal years of Ferro
Corporation ending on or after June 30, 2004 as the Agent may request, to the
extent such information has not previously been provided to the Agent.

SECTION 5. Waiver of Certain Receivables Reporting Requirements. On June 2,
2005, S&P downgraded the long term public senior unsecured non-credit-enhanced
debt securities of Ferro Corporation to BB, resulting in the occurrence of a BB
Downgrade Event. Notwithstanding the occurrence of such BB Downgrade Event, the
Agent agrees that so long as no other unwaived Event of Termination or Incipient
Event of Termination exists, the Collection Agent shall not be required to
prepare Daily Reports (as provided in Section 6.02(h) of the Agreement and the
definition of Daily Report), the Collection Agent shall instead continue to
prepare Weekly Reports, and the settlement procedures set forth in
Section 2.04(b) of the Agreement (and not Section 2.04(c)) shall apply. However,
so long as such BB Downgrade Event (or any other BB Downgrade Event) exists, the
provisions of clause (C) of Section 7.01(i) of the Agreement (as amended hereby)
shall be applicable.

SECTION 6. Confirmation of Agreement. Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated. Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.

SECTION 7. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution, delivery and
administration of this Amendment and any other documents to be delivered
hereunder including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent and the Investors with respect thereto and
with respect to advising the Agent and the Investors as to the rights and
remedies of each under this Amendment, and all reasonable costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Amendment and any other documents to be delivered hereunder.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF).

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

     
 
  FERRO CORPORATION
By:/s/ Thomas M. Gannon
 
   
ORIGINATOR AND
COLLECTION AGENT:
  Name: Thomas M. Gannon
Title: Vice President & Chief Financial
Officer
 
   
ORIGINATOR:
  FERRO ELECTRONIC MATERIALS, INC.
By:/s/ James C. Bays
 
   
 
  Name: James C. Bays
Title: Secretary
 
   
SELLER:
  FERRO FINANCE CORPORATION
By:/s/ Thomas M. Gannon
 
   
 
  Name: Thomas M. Gannon
Title: President
 
   
INVESTOR:
  CAFCO, LLC
By: Citicorp North America,
Inc., as Attorney-in-Fact
By:/s/ Junette M. Earl
 
   
 
  Name: Junette M. Earl
Title: Vice President
 
   
AGENT:
  CITICORP NORTH AMERICA, INC., as Agent
By:/s/ Junette M. Earl
 
   
 
  Name: Junette M. Earl
Title: Vice President

2

Schedule III-A

Approved OECD Countries

1. United Kingdom
2. Germany
3. Netherlands
4. Ireland
5. Belgium
6. France
7. Italy
8. Australia
9. Japan
10. Austria
11. Switzerland
12. Sweden
13. Spain
14. New Zealand
15. Norway
16. Denmark

3

Schedule III-B

Other Approved Jurisdictions

1. South Korea
2. Mexico
3. Hungary
4. Czech Republic
5. Taiwan
6. Israel
7. Hong Kong
8. Singapore
9. Malaysia
10. Slovenia

4